PER CURIAM.
We have for review the decision in Perry v. State, 744 So.2d 1199 (Fla. 5th DCA 1999), in which the Fifth District Court of Appeal cited as controlling authority its opinion in Maddox v. State, 708 So.2d 617 (Fla. 5th DCA 1998), approved in part, disapproved in part, 760 So.2d 89 (Fla.2000). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.; Jollie v. State, 405 So.2d 418, 420 (Fla.1981). We quash the decision below and remand for the Fifth District to consider this case in light of our opinion in Maddox.
It is so ordered.
HARDING, C.J., and SHAW, WELLS, ANSTEAD, PARIENTE, LEWIS and QUINCE, JJ., concur.